Citation Nr: 1449151	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure and to smoke/chemical inhalation.  




REPRESENTATION

Veteran represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions by RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  

In June 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the October 2014 Appellate Brief.  The Veterans Benefits Management System (VBMS) contains no documents. 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

The October 2012 VA examination was not fully responsive to the June 2011 remand directives, which instructed the VA examiner to consider the Veteran's lay statements when determining the nature and likely etiology of the Veteran's claimed lung disorder.  

The medical history provided in the examination does not include mention of the Veteran's involvement in firefighting activities while aboard the USS Constellation.  

The VA examiners rationale is also devoid of any mention of the activities identified at the April 2011 Board hearing, to include experiencing smoke and chemical inhalation during service.

An addendum opinion is therefore needed to address the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

The AOJ should take all indicated action to refer the case to the VA examiner who prepared the October 2012 opinion, or another suitable examiner, if that individual is not available.  

The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question with detailed and complete rationale.

After reviewing the entire record, including the Veteran's lay statements, and the examination findings, the VA examiner is requested to opine as to whether any current lung or respiratory pathology at least as likely as not (e.g., a 50 percent or greater probability) is related to his exposure to asbestos or other harmful substances during his period of active service.  

The VA examiner is asked to specifically address the Veteran's competent and credible lay statements regarding exposure to smoke and chemical inhalation from firefighting activities while aboard the USS Constellation.  The VA examiner is directed to consult page 3 of the April 2011 Board Hearing Transcript.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


